Name: Commission Regulation (EEC) No 2976/81 of 15 October 1981 altering the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 10 . 81 Official Journal of the European Communities No L 298 / 5 COMMISSION REGULATION (EEC) No 2976/81 of 15 October 1981 altering the export refunds on fruit and vegetables No 2000/81 to the information at present available to the Commission , that the export refunds at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 30 (5) thereof, Whereas the export refunds on fruit and vegetables were fixed by Regulation (EEC) No 2000/81 (3) ; Whereas the European Council , at its meeting in Maastricht on 23 and 24 March 1981 , agreed to assist Poland to purchase certain quantities of agricultural products within the Community ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) The export refunds on fruit and vegetables fixed in the Annex to Regulation (EEC) No 2000/81 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 17 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . ( }) OJ No L 194, 17 . 7 . 1981 , p . 26 . No L 298/6 Official Journal of the European Communities 17. 10 . 81 ANNEX to the Commission Regulation of 15 October 1981 altering the export refunds on fruit and vegetables (ECU/100 kg net) CCT heading No Description Refund ex 07.01 M Tomatoes ('Extra' Class , Class I and Class II) 4-50 ex 08.02 C Fresh lemons ('Extra ' Class, Class I and Class II) For export to :  Countries or States with a planned economy in central or eastern Europe  Other destinations 6-04 (') 4-23 ex 08.04 A I Table grapes :  Fresh, open ground ('Extra' Class and Class I)  Fresh, hothouse ('Extra' Class and Class I) 4-84 19-34 ex 08.05 A II Shelled almonds, other than bitter almonds 9-67 ex 08.05 B Unshelled walnuts 1400 ex 08.05 G Shelled hazelnuts 14-51 ex 08.06 A 11 Apples ('Extra' Class , Class I and Class II ) other than cider apples For export to :  Botswana, Lesotho, Swaziland, Zambia, Malawi , Mozambique, Tanzania, Kenya, Rwanda, Burundi , Uganda, Somalia, Madagascar, Comoros , Mauritius , Sudan , Ethiopia, Jibuti , the countries of the Arabian peninsula (2), Iran and Iraq  Countries and territories of Africa other than those mentioned above and South Africa, Syria, Jordan , countries with a planned economy in central and eastern Europe, Bolivia , Brazil , Venezuela, Peru , Panama, Ecuador, Iceland, Finland, Norway, Sweden , Austria and the Faraoe Islands 12-00 3-63 ex 08.07 B Peaches (other than nectarines) in categories Extra , I and II for export to all destinations other than Switzerland and Austria :  Originating in Greece  Originating in other Member States 2-06 12-00 (') For export to Poland for which the custom export formalities have been completed on 31 December 1981 at the latest, the export refund has been fixed at 12-04 ECU/ 100 kg net . ( 2) For the purpose of this Regulation the 'countries of the Arabian peninsula ' are considered to be the following, including the territories attached thereto : Saudi Arabia, Bahrain , Qatar, Kuwait, the Sultanate of Oman, United Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman , Umm al Qawain , Fujairah , Ras Al Khaimah), Yemen Arab Republic (North Yemen) and the People 's Democratic Republic of Yemen (South Yemen).